DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 7/20/21, in which applicant filed the application.  Claims 1-14 are pending in the instant application and have been rejected below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/20/21 and 12/10/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
“A process model creation… comprising: 
a site data acquiring… that acquires, as site data, task information related to one or more tasks implemented for a process including the tasks, and task-related information related to the implemented tasks; 
an instance creating… that creates a step instance by associating the task-related information with the corresponding task information; and 
a process model creating… that creates, from one or more step instances, a process model which is a model representing a relationship between the one or more tasks in the process.”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (“managing personal behavior (creating steps for tasks and task information and creating a process model, i.e. instructions, representing relationships between tasks in a process). The claim receives task information and task-related information, then creates a step instance (paragraph 56 as published explains it can be “relation data that defines a relation of site data for each step) associating “task-related information” (paragraph 48 as published states it can be about objects, humans, facilities, OR procedures); then creating a process model representing a relationship between tasks.  Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and determines the sequence of steps for a process model with relationships between tasks.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
“A process model creation system” (Applicant’s specification paragraph 52 as published states that “process model creation system 1 is realized on a computer having: a central processing unit (Central Processing Unit: CPU) that performs the overall control of the process model creation system 1…CPU executing the various types of processing program stored on the ROM, the following functionalities are realized.) comprising: 
a site data acquiring “section” that acquires, as site data, task information related to one or more tasks implemented for a process including the tasks, and task-related information related to the implemented tasks (“sections” disclosed in FIG. 1, paragraph 42, 44 as published as collecting data – “The site data collected, or generated by the data generating apparatuses 3 is transmitted to the site data accumulating sections 4 via the network 2.” “Sections” are interpreted as software storing/creating data); 
an instance creating “section” that creates a step instance by associating the task-related information with the corresponding task information (In paragraph 53 as published “instance creating section 202” is part of the “process model creation system 1” that is a computer, as disclosed in paragraph 52 as published; ); and 
a process model creating “section” that creates, from one or more step instances, a process model which is a model representing a relationship between the one or more tasks in the process” (In paragraph 53 as published “process model creating section 203” is part of the “process model creation system 1” that is a computer, as disclosed in paragraph 52 as published; )
(MPEP 2106.05f - “apply it” – applying the abstract idea on a computer – merely uses a computer as a tool to perform an abstract idea; see also MPEP 2106.05h field of use). 
These elements of a system (i.e. a computer) executing instructions, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “system” (i.e. computer) comprised of “sections” for data, are “field of use” (MPEP 2106.05h) and “merely applying it on a computer” (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 13 is directed to a system which is a statutory category. The claim is not eligible for the same reasons as claim 1 above. This claim differs in that it includes “site data accumulating apparatus” and “model accumulating apparatus that accumulates the process model created by the process model creating apparatus.” This corresponds to FIG. 1, and can refer to different business operators (see 4, 5) and could also refer to paragraph 61 as published and FIG. 2 where a “process model registering section 204 registers process models on the relation data model accumulating section.” For 2a, prong 1, this means there is just saving/accumulating/storing of process models, which is still part of the abstract idea of giving instructions to users. With regards to 2a, prong 2 and step 2B, this is just another “section” of the computer (as explained above) and is still disposed of at MPEP 2106.05f and 2106.05h as above.
Claim 14 recites similar limitations as claim 1, 13 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. Claim 14 is a method which is a statutory category. The limitations in claim 14 are similar to claim 1 and are rejected for the same reasons. 
With regards to the dependent claims, use of word “section” is still interpreted as being the implementation of the computer executing the steps, and is addressed by the MPEP 2106.05f apply it on a computer as in claim 1 above. Claims 2-3, 11-12 narrow the abstract idea by stating the data includes time and materials; Claim 4 narrows the abstract idea by associating a plurality of tasks in one step; claims 5, 8 narrow the abstract idea by creating the process model from a plurality of steps. Claims 6-7 narrows the abstract idea by using products and materials and changing connections of steps in the process model. The use of word “identifier” is at most “field of use” MPEP 2106.05h at step 2a, prong 2 and step 2B, with regards to how the data is named in the computer. Claim 9 narrows the abstract idea by selecting steps that appear more frequently in patterns of tasks. Claim 10 narrows the abstract idea by editing/correcting the process model as requested. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationships between the “sections” and the “system” in the preamble of claim 1. While the “process model creation system” is disclosed in Applicant’s specification paragraph 52 as published states that “process model creation system 1 is realized on a computer having: a central processing unit (Central Processing Unit: CPU) that performs the overall control of the process model creation system 1…CPU executing the various types of processing program stored on the ROM, the following functionalities are realized, the claim just lists (1) site data acquiring section, (2) instance creating section, and (3) process model creating section without any explanation. The gap between the elements makes the claim indefinite as to what is occurring and what is being claimed. Examiner suggests Applicant recite, based on paragraph 42, 52: “A process model creation system comprising a central processing unit that executes processing comprising”. Examiner notes other possible amendments can work too. 
Claims 2-12 depend from claim 1 and are rejected for the same reasons as claim 1.
Claim 13 is rejected for similar reasons as claim 1. Claim 13 is additionally rejected for insufficient antecedent basis issues and further lack of cooperative relationships between structural elements. Claim 13 recites in 2nd-to-last limitation “creates, from one or more step instances, a process model which is a model representing a relationship between the one or more tasks in the process.” The last limitation then recites “a model accumulating apparatus that accumulates the process model created by the process model creating apparatus.” It is unclear what the “accumulating” is referring to. It is unclear how the various computers/apparatuses are intended to relate to each other. Examiner’s best guess is to suggest Applicant recite: “A process model creation system comprising a plurality of central processing units that execute processing comprising.” Also could possibly recite that there is a 1st, 2nd, and 3rd CPU if that is the intent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furbeck (US 20150310359).
Concerning claim 1, Furbeck describes:
A process model creation system (Furbeck – see par 19 - In some example implementations, an apparatus is provided for implementation of at least a schedule modeler. The apparatus comprises a processor and a memory storing executable instructions that in response to execution by the processor cause the apparatus to at least perform the method of any preceding example implementation, or any combination thereof. This may include implementation of subsystems of the schedule modeler, such as a task separator, duration calculator and/or schedule constructor, and perhaps also a plan modeler and/or multi-project scheduler, configured to perform steps of the method.) comprising: 
a site data acquiring section that acquires, as site data, task information related to one or more tasks implemented for a process including the tasks, and task-related information related to the implemented tasks (Furbeck – see par 38 -  A “process” may be adapted to describe production of the product by defining tasks and precedences associated with the creation of each component. For example, the precedences may indicate that a particular task should be completed before another task is performed. In other terms, tasks may have a precedence relationship whereby an internal product (explained below) produced by one task is an input utilized or required by another task; See par 47 - the schedule modeler 200 may be generally configured to receive process-related information for a process, such as from the process-construction system; see par 53 - The duration calculator 204 may be configured to receive or calculate an average duration (given a defined level of resource support) for the closure portions.); 
an instance creating section that creates a step instance by associating the task-related information with the corresponding task information (Furbeck – see par 48 - schedule modeler 200 generally may describe a particular process, such as may be expressed by a suitable network. As suggested above, the process-related information may describe the internal products, external products, internal components, component inputs and/or external components of the process. The process-related information may describe the tasks to produce the internal product, and precedence relationships between tasks (predecessors, successors).); and 
a process model creating section that creates, from one or more step instances, a process model which is a model representing a relationship between the one or more tasks in the process (Furbeck – see par 47 - The network that expresses a process such as that constructed by the process-construction system 102 may describe a logical sequence of tasks to produce internal products of the process. FIG. 2 illustrates a schedule modeler 200 that in one example may correspond to the schedule modeler 104 of FIG. 1. see par 52 - the schedule modeler 200 may schedule tasks; As shown in FIG. 2, the schedule modeler may include a task separator 202 configured to separate each of one or more tasks to produce internal products of the process into distinct closure portions and precursor portions; see par 59 - the process-planning system 100 may further include a plan modeler 106 configured to construct a plan model based on a process and its schedule. In one example, the process-construction system 102 may communicate process-related information (e.g., network) for a process to the plan modeler, and the schedule modeler 104 may communicate the process schedule to the plan modeler. The plan modeler then may compile the process-related information, plan schedule and any other appropriate information into a plan model).

	Concerning claim 2, Furbeck describes:
The process model creation system according to claim 1, wherein 
the task information, and the task-related information have time information (Furbeck – see par 48 -  Even further, the process-related information may include task durations for the respective tasks to produce internal products of the process. The task duration may be represented in any of a number of different manners, such as by a single estimated value, some combination of multiple estimated values or a statistical quantity. In one example, task duration may be represented by a probability distribution.), and 
the instance creating section uses the time information to associate the task information, and the task-related information (Furbeck - see par 52 - In various example implementations, then, the schedule modeler 200 may schedule tasks based on their input dependencies, and may not require discrete dates or discrete task durations).

Concerning claim 4, Furbeck describes:
The process model creation system according to claim 1, wherein, on a basis of time information included in the task information, the instance creating section associates a plurality of tasks included in one step (Furbeck – see par 38 - In various examples, a task may refer to an activity or set of activities performed during creation of a component. see par 48 - Even further, the process-related information may include task durations for the respective tasks to produce internal products of the process. The task duration may be represented by a single estimated value, some combination of multiple estimated values or a statistical quantity. see par 53 - The duration calculator 204 may be configured to receive or calculate an average duration (given a defined level of resource support) for the closure portions. The separation of closure portions from precursor portions enables a schedule that has a short but feasible makespan. SMEs have the experience and detailed understanding of the process to estimate man-hours of effort required to complete a particular task).

Concerning claim 11, Furbeck describes:
The process model creation system according to claim 2, wherein the instance creating section associates task-related information having time information corresponding to times at which the tasks are performed, with task information corresponding to the task (Furbeck – see par 48 - Even further, the process-related information may include task durations for the respective tasks to produce internal products of the process. The task duration may be represented in any of a number of different manners, such as by a single estimated value, some combination of multiple estimated values or a statistical quantity. In one example, task duration may be represented by a probability distribution. see par 52 - the schedule modeler 200 may schedule tasks based on their input dependencies, and may not require discrete dates or discrete task durations).

Concerning claim 14, Furbeck describes [same citations applied as in claim 1]:
A process model creation method (Furbeck – see par 19 - In some example implementations, an apparatus is provided for implementation of at least a schedule modeler. The apparatus comprises a processor and a memory storing executable instructions that in response to execution by the processor cause the apparatus to at least perform the method of any preceding example implementation, or any combination thereof. This may include implementation of subsystems of the schedule modeler, such as a task separator, duration calculator and/or schedule constructor, and perhaps also a plan modeler and/or multi-project scheduler, configured to perform steps of the method) comprising: 
a site data acquisition step of acquiring, as site data, task information related to one or more tasks implemented for a process including the tasks, and task-related information related to the implemented tasks (Furbeck – see par 38 -  A “process” may be adapted to describe production of the product by defining tasks and precedences associated with the creation of each component. For example, the precedences may indicate that a particular task should be completed before another task is performed. In other terms, tasks may have a precedence relationship whereby an internal product (explained below) produced by one task is an input utilized or required by another task; See par 47 - the schedule modeler 200 may be generally configured to receive process-related information for a process, such as from the process-construction system; see par 53 - The duration calculator 204 may be configured to receive or calculate an average duration (given a defined level of resource support) for the closure portions); 
an instance creation step of creating a step instance by associating the task-related information with the corresponding task information (Furbeck – see par 48 - schedule modeler 200 generally may describe a particular process, such as may be expressed by a suitable network. As suggested above, the process-related information may describe the internal products, external products, internal components, component inputs and/or external components of the process. The process-related information may describe the tasks to produce the internal product, and precedence relationships between tasks (predecessors, successors)); and 
a process model creation step of creating, from one or more step instances, a process model which is a model representing a relationship between the one or more tasks in the process (Furbeck – see par 47 - The network that expresses a process such as that constructed by the process-construction system 102 may describe a logical sequence of tasks to produce internal products of the process. FIG. 2 illustrates a schedule modeler 200 that in one example may correspond to the schedule modeler 104 of FIG. 1. see par 52 - the schedule modeler 200 may schedule tasks; As shown in FIG. 2, the schedule modeler may include a task separator 202 configured to separate each of one or more tasks to produce internal products of the process into distinct closure portions and precursor portions; see par 59 - the process-planning system 100 may further include a plan modeler 106 configured to construct a plan model based on a process and its schedule. In one example, the process-construction system 102 may communicate process-related information (e.g., network) for a process to the plan modeler, and the schedule modeler 104 may communicate the process schedule to the plan modeler. The plan modeler then may compile the process-related information, plan schedule and any other appropriate information into a plan model).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furbeck (US 2015/0310359) and Greef (US 2007/0260499).
Concerning claim 3, Furbeck discloses:
The process model creation system according to claim 1, wherein 
the task information, and the task-related information have a… identifier uniquely representing a… (Furbeck – See par 48 -  the process-related information may describe the internal products, external products, internal components, component inputs and/or external components of the process. The process-related information may describe the tasks to produce the internal product, and precedence relationships; see par 49 - As indicated above, the task to produce an internal product may utilize or require one or more inputs, such as one or more internal products and/or external products. These inputs may be available at the same or different times, and temporally may include at least a last input. Some tasks require all of their inputs including the last input before they may be initiated, and must therefore be performed serially. Other tasks, however, may include one segment that requires availability of the last input before it may be initiated, but also include another segment that may be initiated before the last input is available; see par 59 -the plan modeler may determine if a task requires a quantity of a particular resource greater than an amount that is currently available. ), and 
Furbeck discloses “In various examples, the plan modeler may assign resources to execute the process, and may identify any potential conflicts or other issues that may arise during execution of the process. For example, the plan modeler may determine if a task requires a quantity of a particular resource greater than an amount that is currently available” (See par 59) and states in the background that resources can include “materials or component parts” (See par 3). Furbeck does not explicitly disclose the “material identifier”, though it discloses a broader “particular resource”. Greef discloses the remaining limitations:
the task information, and the task-related information have a “material” identifier uniquely representing a “material” (Greef – see par 43 - Material flow path generator 210 uses a unique visual notation to represent a flow of material);
the instance creating section uses the material identifier to associate the task information, and the task-related information (Greef – see par 44 - flow path generator 210 also uses a unique visual notation to represent transformations of a material. These transformations are, for example, transformations that take place due to value added activities that are performed on a material. Element 435, of FIG. 4, (a notch shaped dashed line) exemplifies one embodiment of a unique visual notation that is used in one embodiment of the present technology to denote a transformation of a material on a material flow path. Using such visual notations, material flow path generator 210 denotes transformation points on the material flow path to represent transformational stages. An example of a transformational stage, is a transformative step in the process of creating a finished product from a raw material).
Both Furbeck and Greef are analogous art as they are directed to production/manufacturing processes and creating models of activities (see Furbeck Abstract, par 37; Greef par 32, 37). Furbeck discloses “In various examples, the plan modeler may assign resources to execute the process, and may identify any potential conflicts or other issues that may arise during execution of the process. For example, the plan modeler may determine if a task requires a quantity of a particular resource greater than an amount that is currently available” (See par 59) and states in the background that resources can include “materials or component parts” (See par 3). Greef improves upon Furbeck by explicitly disclosing having a notation for materials used in a process involving tasks/activities (See Greef par 43-44). One of ordinary skill in the art would be motivated to further include explicitly material notations to efficiently improve upon considering amounts of resources available in Furbeck. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of modeling tasks with precedence relationships in Furbeck to further explicitly include required materials as disclosed in Greef, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

	Concerning claim 5, Furbeck and Greef disclose:
The process model creation system according to claim 3, wherein on a basis of the material identifier (Greef – see par 43 - Material flow path generator 210 uses a unique visual notation to represent a flow of material), the process model creating section connects a plurality of step instances, and creates the process model from the connected plurality of step instances (Greef – See par 60 - FIG. 8 represents an exemplary visual workflow process layout 800 generated in accordance with one embodiment of the present technology for visual workflow process notation and layout. For example, in one embodiment, visual workflow process layout 800 represents a unified workflow process generated and displayed on a display device by method 700 and system 200 of the present technology. Workflow process 800 is "read" from left to right, and is a workflow process for making bicycles from the raw materials of steel pipe and leather).
It would have been obvious to combine Furbeck and Greef for the same reasons as discussed with regards to claim 1.

	Concerning claim 6, Furbeck and Greef disclose:
The process model creation system according to claim 3, wherein 
the task-related information further has a product identifier that uniquely represents a product generated in the tasks (Greef see par 63 -  For example, workflow path 405b is associated with steel pipe being welded into frames and assembled into bicycles, while workflow path 405c is associated with leather being assembled into seats that are then assembled into bicycles. These workflow paths are combined and merge into workflow path 405d to show a bicycle production process.), and 
the instance creating section uses the material identifier, and the product identifier to associate the task information, and the task-related information (Greef – See par 63 - In one embodiment, as shown in FIG. 8, arranging a plurality of activity nodes along a workflow path associated with material used in a product comprises combining a plurality of workflow paths to illustrate a production process).
It would have been obvious to combine Furbeck and Greef for the same reasons as discussed with regards to claim 1.

	Concerning claim 7, Furbeck and Greef disclose:
The process model creation system according to claim 6, wherein when the product identifier in a first step instance is the same as the material identifier in a second step instance, the process model creating section connects the second step instance downstream of the first step instance (Applicant’s specification paragraph 56 as published gives example “The identifiers are called material identifiers before the tasks are implemented on the articles, and the identifiers are called product identifiers after implementation of the tasks. That is, the product identifiers in the upstream tasks are the material identifiers in the downstream tasks. In addition, there may be tasks in which identifiers remain the same before, and after implementation of the tasks (the material identifiers, and the product identifiers match), and there may be tasks in which identifiers change before, and after implementation of the tasks.”
Greef discloses the limitations based on broadest reasonable interpretation in light of the specification – see par 43 - Material flow path generator 210 uses a unique visual notation to represent a flow of material, such as a raw material or transformed intermediate material, through the various work activities associated with the plurality of activity nodes generated by activity node generator 205. Dashed line 430 of FIG. 4, and dashed line 430a of FIG. 5, each exemplify an embodiment of a unique visual symbol that is used in one embodiment of the present technology to represent a material flow path. See FIG. 5 – “transformation point 435b indicates where the activity of sawing, represented by 420b, transforms the material of steel round into steel pipe.”

    PNG
    media_image1.png
    514
    705
    media_image1.png
    Greyscale
.
see par 61 - At step 710 of flow diagram 700, activity node generator 205 of the present technology for visual workflow process notation and layout arranges a plurality of activity nodes along a workflow path associated with a material used in an end product.)
It would have been obvious to combine Furbeck and Greef for the same reasons as discussed with regards to claim 1.

	Concerning claim 8, Furbeck discloses:
The process model creation system according to claim 5, wherein if a plurality of step instances incorporating different tasks are created for a predetermined segment in the process, the process model creating section creates a process model that satisfies each of the plurality of step instances (Furbeck – see par 49 - Other tasks, however, may include one segment that requires availability of the last input before it may be initiated, but also include another segment that may be initiated before the last input is available. For these other tasks, the segment that requires availability of the last input must be performed serially, while the segment that does not require availability of the last input may be performed concurrently. see par 64 - process-related information may describe a logical sequence of tasks to produce respective internal products of the process, with at least some of the tasks having a precedence relationship whereby the internal product produced by one task is an input utilized or required by another task. For at least some of the tasks each of which utilizes or requires one or more inputs including temporally at least a last input, the method may include separating each of the at least some of the tasks into a closure portion that requires availability of the last input of its task before being initiated).

Concerning claim 12, Furbeck and Greef disclose:
The process model creation system according to claim 3, wherein the instance creating section manages the task information for each task identified with predetermined identification information, and creates the step instance treating, as one step, a range in which the same material identifier is used (Greef – see par 61 - At step 710 of flow diagram 700, activity node generator 205 of the present technology for visual workflow process notation and layout arranges a plurality of activity nodes along a workflow path associated with a material used in an end product. ).
It would have been obvious to combine Furbeck and Greef for the same reasons as discussed with regards to claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furbeck (US 2015/0310359) and Greef (US 2007/0260499), as applied to claims 3, 5-8, and 12 above, and further in view of Bogl (US 2011/0153311).
Concerning claim 9, Furbeck discloses that considering a “commonly-accepted, understandable construct” may be helpful for creation of models for planning (See par 10). Greef discloses using trends associated with workflow paths (See par 56-58). Furbeck and Greef do not explicitly disclose the limitations.
Bogl discloses:
The process model creation system according to claim 5, wherein if a plurality of step instances incorporating different tasks are created for a predetermined segment in the process, the process model creating section compares a frequency of appearance of each pattern of a task incorporated in the plurality of step instances, and selects a step instance to be used for creation of the process model on a basis of the frequency of appearance (Bogl – see par 20 - Hence only frequently occurring process goals, each having assigned at least one pattern solution to form elementary process patterns, which occur in a variety of process models form the common modelling pattern. Thus, the common modelling pattern may comprise several process patterns and may furthermore comprise process goal trees. par 66 - considering the parts of the provided process models as common modelling patterns a threshold is required, which indicates a minimum number of occurrence of the parts of the provided process models in the plurality of stored process models. It may be the case, that in five process models a certain pattern appears and therefore the pattern is considered as a common modelling pattern. Hence, a common modelling pattern is a set of process patterns, which appears to at least a certain number in a given set of process models).
Furbeck, Greef, and Bogl are analogous art as they are directed to production/manufacturing processes and creating models of activities (see Furbeck Abstract, par 37; Greef par 32, 37; Bogl par 2, 61). Furbeck discloses that considering a “commonly-accepted, understandable construct” may be helpful for creation of models for planning (See par 10). Greef discloses using trends associated with workflow paths (See par 56-58). Bogl improves upon Furbeck and Greef by explicitly disclosing requiring a certain number of instances for a pattern to be included in a process model (See Bogl par 20, 66). One of ordinary skill in the art would be motivated to further include explicitly include considering a number of times a pattern of activities occurs when considering whether to add it to a process model to efficiently improve upon model planning and “commonly” understood models in Furbeck and looking at workflow paths in Greef. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of modeling tasks with precedence relationships in Furbeck to further explicitly include required materials as disclosed in Greef and further include adding patterns of activities to process models as disclosed in Bogl, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Furbeck (US 2015/0310359) and Greef (US 2007/0260499), as applied to claims 3, 5-8, and 12 above, and further in view of McGreevy (US 2010/0082129).
Concerning claim 10, Furbeck discloses modifying critical path algorithms when producing project models (See par 56) and modifying relationships between tasks (See par 69). Furbeck and Greef do not explicitly disclose the limitations.
Dumas discloses:
The process model creation system according to claim 5, wherein in a case that the process model creating section receives a correction request to correct a created process model, the process model creating section corrects the process model on a basis of the correction request (McGreevy par 37 - The interface component 102 may also transmit modified data to the industrial controller(s) to reflect any changes made by the operator or engineer in implementing the workflow reports. par 47 -  the operator, using the user input component 202, can add additional information or comments for communication to the EMI (enterprise manufacturing intelligence) system 112 to further describe the corrective action or extend the corrective action to other aspects or machines of the process. The enhanced corrective action description can then be communicated to the EMI system 1112 for distribution to other servers 1330, visualization systems 100, or functional areas of the facility such as production management and quality control; par 73 – updating workflow with additional manufacturing quantity requirements).
Furbeck, Greef, and McGreevy are analogous art as they are directed to production/manufacturing processes and creating models of activities (see Furbeck Abstract, par 37; Greef par 32, 37; McGreevy Abstract). Furbeck discloses modifying critical path algorithms when producing project models (See par 56) and modifying relationships between tasks (See par 69). McGreevy improves upon Furbeck and Greef by explicitly disclosing that people can request and make modifications, changes, corrective actions, or updates to workflows (Se par 37, 47, 73). One of ordinary skill in the art would be motivated to further include explicitly allowing requests/changes to workflows to efficiently improve upon the modified relationships between tasks in a plan model in Furbeck and looking at workflow paths in Greef. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of modeling tasks with precedence relationships in Furbeck to further explicitly include required materials as disclosed in Greef and further include allowing corrections/changes to workflows as disclosed in McGreevy, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Furbeck (US 2015/0310359) in view of Bogl (US 2011/0153311).
	Concerning claim 13, Furbeck discloses:
A process model creation system (Furbeck – see par 19 - In some example implementations, an apparatus is provided for implementation of at least a schedule modeler. The apparatus comprises a processor and a memory storing executable instructions that in response to execution by the processor cause the apparatus to at least perform the method of any preceding example implementation, or any combination thereof. This may include implementation of subsystems of the schedule modeler, such as a task separator, duration calculator and/or schedule constructor, and perhaps also a plan modeler and/or multi-project scheduler, configured to perform steps of the method; See par 78 - The apparatus may include one or more of each of a number of components such as, for example, a processor 1102 (e.g., processor unit) connected to a memory 1104 (e.g., storage device).) comprising: 
a site data accumulating apparatus (Furbeck See par 78 - The apparatus may include one or more of each of a number of components such as, for example, a processor 1102 (e.g., processor unit) connected to a memory 1104 (e.g., storage device) that accumulates, as site data, task information related to one or more tasks implemented for a process including the tasks, and task-related information related to the implemented tasks (Furbeck – see par 38 -  A “process” may be adapted to describe production of the product by defining tasks and precedences associated with the creation of each component. For example, the precedences may indicate that a particular task should be completed before another task is performed. In other terms, tasks may have a precedence relationship whereby an internal product (explained below) produced by one task is an input utilized or required by another task; See par 47 - the schedule modeler 200 may be generally configured to receive process-related information for a process, such as from the process-construction system; see par 53 - The duration calculator 204 may be configured to receive or calculate an average duration (given a defined level of resource support) for the closure portions); 
a process model creating apparatus (Furbeck See par 77 – implementations with plan modeler 106 implemented in various ways; In examples involving more than one apparatus, the respective apparatuses may be connected to or otherwise in communication with one another in a number of different manners, such as directly or indirectly via a wired or wireless network or the like. See par 78 - The apparatus may include one or more of each of a number of components such as, for example, a processor 1102 (e.g., processor unit) connected to a memory 1104 (e.g., storage device) that acquires the site data from the site data accumulating apparatus, creates a step instance by associating the task-related information with the corresponding task information (Furbeck – see par 48 - schedule modeler 200 generally may describe a particular process, such as may be expressed by a suitable network. As suggested above, the process-related information may describe the internal products, external products, internal components, component inputs and/or external components of the process. The process-related information may describe the tasks to produce the internal product, and precedence relationships between tasks (predecessors, successors), and creates, from one or more step instances, a process model which is a model representing a relationship between the one or more tasks in the process (Furbeck – see par 47 - The network that expresses a process such as that constructed by the process-construction system 102 may describe a logical sequence of tasks to produce internal products of the process. FIG. 2 illustrates a schedule modeler 200 that in one example may correspond to the schedule modeler 104 of FIG. 1. see par 52 - the schedule modeler 200 may schedule tasks; As shown in FIG. 2, the schedule modeler may include a task separator 202 configured to separate each of one or more tasks to produce internal products of the process into distinct closure portions and precursor portions; see par 59 - the process-planning system 100 may further include a plan modeler 106 configured to construct a plan model based on a process and its schedule. In one example, the process-construction system 102 may communicate process-related information (e.g., network) for a process to the plan modeler, and the schedule modeler 104 may communicate the process schedule to the plan modeler. The plan modeler then may compile the process-related information, plan schedule and any other appropriate information into a plan model).
The final limitation, as best understood at this time in light of 112b issues, appears to be referring to registering/storing the model created (See e.g. Applicant’s specification paragraphs 46, 61-62 as published). Furbeck discloses plan modeler 106 and other components can be implemented involving more than one apparatus that are in communication with another (See par 77). In case the limitation is intended to refer to something else, Bogl is also applied as prior art:
a model accumulating apparatus that accumulates the process model created by the process model creating apparatus (Bogl – see par 75 - In the present embodiment of the apparatus 1 the process model PM is provided by a model repository providing several process models PM in the EPC format. The model repository is stored in a database DB1. Furthermore, the reference model is provided by a process knowledge warehouse being stored in a further database DB2. see par 100 -  In the present embodiment of the invention the detected common modelling practices are transmitted to a process knowledge warehouse 73. The process knowledge warehouse 73 comprises a database which stores each of the identified process patterns, arranged in the form of a process goal tree for each common modelling pattern, along with the reference ontology 75 as well as a lexical knowledge base 76 and a process knowledge base 77).
Furbeck and Bogl are analogous art as they are directed to production/manufacturing processes and creating models of activities (see Furbeck Abstract, par 37; Bogl par 2, 61). Furbeck discloses plan modeler 106 and other components can be implemented involving more than one apparatus that are in communication with another (See par 77). Bogl improves upon Furbeck by explicitly disclosing that process models are transmitted (see par 100) where “best practice” solutions can be provided for processes (Bogl par 68). One of ordinary skill in the art would be motivated to further include explicitly include communicating a “process model” that represents gained knowledge or best practices to efficiently improve upon model planning and “commonly” understood models where “multiple apparatuses” can be used for implement in Furbeck (par 77). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of modeling tasks with precedence relationships in Furbeck to further explicitly include transmitting best practice process models and maintaining a knowledge warehouse as disclosed in Bogl, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanli, et al. "Flexible workflow driven job shop manufacturing execution and automation based on multi agent system," 2006 IEEE/WIC/ACM International Conference on Intelligent Agent Technology, pages 695-699 – directed to modeling workflow of manufacturing sequence (See abstract)
Miyamoto US2019/0271969 – directed to similar subject matter from inventors (See abstract)
Oku US2015/0278721 – directed to capturing job-site data for a manufacturing process (See abstract)
Ishibashi US2011/02795647 – directed to production planning system with pattern frequency graph (See par 49-50)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619